                               Case: 19-50111                Document: 9       Filed: 06/18/19          Page 1 of 2
Information to identify the case:

Debtor 1:
                      Dale Nelson Dunham                                          Social Security number or ITIN:    xxx−xx−2731
                                                                                  EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Mary Catherine Dunham                                       Social Security number or ITIN:    xxx−xx−3788
(Spouse, if filing)                                                               EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        District of South Dakota                   Date case filed for chapter:         7    6/18/19

Case number:           19−50111

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case                                                                                 12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.



                                                 About Debtor 1:                                  About Debtor 2:

1.       Debtor's full name                      Dale Nelson Dunham                               Mary Catherine Dunham

2.       All other names used                    dba Dunham's Collectibles
         in the last 8 years

3.      Address                                  1345 Valley Drive                                1345 Valley Drive
                                                 Rapid City, SD 57703                             Rapid City, SD 57703

4.      Debtor's attorney                        John H. Mairose                                  Contact phone 605−348−7836
                                                 2640 Jackson Blvd., #3
        Name and address                         Rapid City, SD 57702

5.      Bankruptcy trustee                       Forrest C. Allred                                Contact phone 605−225−3933
                                                 14 2nd Avenue SE, Suite 200                      Email forrest.allred@gmail.com
        Name and address                         Aberdeen, SD 57401
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                             Case: 19-50111              Document: 9               Filed: 06/18/19         Page 2 of 2
Debtor Dale Nelson Dunham and Mary Catherine Dunham                                                                       Case number 19−50111


6. Bankruptcy clerk's office                    Frederick M. Entwistle                                      Hours: Monday−Friday 8:00 am−5:00 pm
                                                Clerk of the Bankruptcy Court                               Contact phone 605−945−4460
                                                225 S. Pierre St., Room 203
    Documents in this case may be filed         Pierre, SD 57501−2463                                       Date: 6/18/19
    at this address. You may inspect all
    records filed in this case at this office
    or online at www.sdb.uscourts.gov.


7. Meeting of creditors                         August 15, 2019 at 09:00 AM                                 Location:

    Debtors must attend the meeting to be       The meeting may be continued or adjourned to a              Federal Building and U.S. Courthouse,
    questioned under oath. In a joint case,     later date. If so, the date will be on the court docket.    515 Ninth Street, Room B16, Rapid City,
    both spouses must attend. Creditors may                                                                 SD
    attend, but are not required to do so.


8. Presumption of abuse                         The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C.
    § 707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                    Deadline to object to discharge or to                       Filing deadline: 10/15/19
                                                challenge whether certain debts are
    The bankruptcy clerk's office must          dischargeable:
    receive these documents and any
    required filing fee by the following
    deadlines.                                  You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7);
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under 11 U.S.C. § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize
                                                an exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a
                                                proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim         will send you another notice telling you that you may file a proof of claim and stating the
    unless you receive a notice to do so.       deadline.

11. Creditors with a foreign                    If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                                United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                          page 2
